     Case 4:18-cv-02547 Document 11 Filed in TXSD on 02/08/19 Page 1 of 1


UNITED STATES DISTRICT COURT                      SOUTHERN DISTRICT OF TEXAS
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
Dianna L. Wood,                              §                                    February 08, 2019
                                             §                                    David J. Bradley, Clerk
versus                                       §                Civil Action 4:18−cv−02547
                                             §
Covington Credit of Texas, Inc..             §


                         General Reference to Magistrate Judge


     This case is referred to Magistrate Judge Peter Bray for management.
District Court settings are canceled, but deadlines remain in effect.
     If, by the time the case is ready for trial, the parties have not consented to trial
by the magistrate judge, the trial will be promptly set before the district judge.



     Signed on February 8, 2019, at Houston, Texas.
